The statute (Rev., sec. 502) permits a defendant in actions for libel or slander to allege "both the truth of the matter charged as defamatory and any mitigating circumstances to reduce the amount of the damages; and, whether he prove the justification or not, he may give in evidence the mitigating circumstances," but, in the absence of a plea in justification or mitigation, evidence of the truth of the charge is incompetent. Upchurchv. Robertson, 127 N.C. 128; Dickerson v. Dial, 159, N.C. 541.
It follows that there is no error in excluding the evidence offered by the defendant.
No error.
Cited: Elmore v. R. R., 189 N.C. 673 (f); Pentuff v. Park, 194 N.C. 158
(f); Bryant v. Reedy, 214 N.C. 753 (f).